Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
Claims 1-13 were pending.  Claim 1-9 and 13 have been cancelled.  Claims 14- 18 have been added.  The 112 rejections have been overcome by amendment to the claims.  Claims 10-12, 14-18 are now pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al. (4,921,715) in view of Wolford J. (Hexanal vapor to control decay of sliced apples) and Naveh Pharma (WO 2013/065051), (applicant’s reference) and HERBLIZ (SQUALANE), informational reference.      



.   Nordby et al. discloses a method for protecting whole citrus fruit or fruits and vegetables from chilling injury using a squalene derivative which can be squalane (SQ) and a surfactant, Triton 100, which was sprayed onto the surface of citrus fruit (abstract and col. 1, lines 35-40). Claim 10 differs from the reference as to whether a chilling injury is the same thing as “scald”.   A chilling injury is seen to include “scald”, since it was caused by reduced storage temperatures and suffered from pitting or brown staining of the rind of the fruit (col. 1, lines 10-25.).  Applicants’ specification discloses that scald can be manifested as dark spots on the surface of the skin of fruit, but can spread to the fruit flesh, due to cold conditions and controlled atmosphere to preserve fruit for long periods of time (page 6, lines 14-21).  Claim 10 also differs from the reference in that it was pome fruit which was being treated.  However, Nordby et al.  discloses a method of protecting fruit and vegetable commodities from chilling injury (col. 1, lines 1-10, and line 25-4 ).  Also, Wolford discloses a composition for preserving fresh cut apples (page 1, lines 1-10).  A mixture of hexanal vapor (vehicle) and squalene (SQ) was used to create a vapor.  The apples were placed in bags with the squalene - hexanal vapor .  The apples were seen to have been preserved during the treatment and showed marked improvement over untreated controls (pages 5 and 6).0).  As scald is seen to have been a chilling injury, it would have been obvious to use the composition of Nordby et al. containing squalane and a surfactant on other fruits such as pome fruits as disclosed by Wolford, who treated cut apples with squalane in order to treat a particular chilling injury,  such as scald, and Norby et al. specifically disclosed that fruits and vegetables could be treated with the squalene and a surfactant.
Claim 10 also differs from the reference in the use of squalane of plant origin.  Naveh discloses a composition comprising squalene of plant origin and a vehicle to carry it of light mineral oil 74.0% and olive oil, and squalane 24.5%.  As Wolford discloses that SQ can be used on apples, it would have been obvious to use it on the outside of the apples, since it was used on citrus fruit, and could have been used on other fruits as disclosed by Nordby et al.,  as a preservative also, which would have performed the function of being an anti-scald composition, since the composition is the same as shown by Nordby et al.  Also, Herbliz discloses that vegetable squalane has been used since 1935 (page 2, under History).  
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to develop a method of treating scald (chilling injury) in pome fruits as disclosed by Norby et al. who disclosed using squalene and its derivatives with a surfactant on fruit and vegetables in general, and to use pome fruit in general because Wolford discloses treating fresh cut apples with squalane in particularly, and Herbliz discloses that vegetable squalane was known since 1935, so that it would have been obvious to use a known more pure type of squalane as the squalane of Herbliz for its function of reducing chilling injury, and also because Nordby most likely used the vegetable Squalane (VS) since he had the claimed results on fruits and vegetables of reducing chilling injury scald, as claimed.  One  of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use vegetable squalane because it was less toxic due to impurities than shark squalane and lessened the reduction of sharks in the ocean.  One would have had an expectation of success in treating pome fruit, since it was shown that squalane with a surfactant was known to be used on fruit in general,  as disclosed by Nordby et al, and so the composition should have the same effect on a particular type of fruit, since grapefruit has a type of skin subject to chilling injury as do apples or pome fruit.   


The reference to Nordby et al. discloses spraying an aqueous solution of Triton X with a power sprayer as in claim 11, which is seen to have been for at least one second as in claim 12, absent a showing that it could not.  
Nordby et al. uses amounts of about 1% squalene in the composition as in claim 14 (col. 2, lines 20-24).  
Naveh discloses a composition comprising squalene from olive oil of plant origin as in claim 15  (page 17).  Squalene is the hydrogenated form of squalene.  
Naveh discloses as in claim 16, a composition containing the  hydrogenated squalene form obtained from olive oil  (page 16, lines 29 to page l7, line 1).  The reference discloses that phytosqualene was found in high concentration in waste residues from the final step in olive oil manufacturing, known as olive oil deodorizer distillates.  The reference discloses the extraction of phytosqualene from ODD using supercritical fluid extraction with carbon dioxide to obtain nearly pure squalene, and the squalene was hydrogenated to make squalene in supercritical carbon dioxide as described in the art.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al. (4,921,715) in view of Naveh Pharma in view of Wolford as applied to claims 10-12, 14-16 above, and further in view of James et al. (WO 91/05479).
Claim 17 further requires an emulsifying agent.  James et al. discloses a composition for treating apples and pears to protect them against scald caused from cold damage made of a composition of sucrose esters and an anti-oxidant (abstract and page 2, paragraph 2). The emulsifiers can be used in amounts of 1%  (page 4, lines 1-4).
 Mono/diglycerides are also used in the composition (page 3, last paragraph).  Official notice is taken that sucrose fatty acid esters (a sorbitan)  and mono and diglycerides are known emulsifiers.  
As mono and diglycerides and sucrose esters are emulsifiers which help oil and water to blend, it would have been obvious to use them when combining with a fatty material such as hydrogenated squalene of olive oil with an aqueous material in the composition of the combined references.   
Diglycerides can be used in the composition as in claim 18, and can be oleic acid and palm fatty acid,  since they are of the chain length disclosed in the reference to James et al. (page 3, last paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use emulsifying agents in particular amounts as disclosed by James et al. and to use oleic, or sorbitan ester in the composition of the combined references for their known functions of emulsifying oils with the squalene and other ingredients.  One  of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use a known emulsifying agent with vegetable squalane  and a surfactant because squalane is a hydrocarbon and not readily dissolvable in water. One would have had an expectation of success in treating pome fruit, with vegetable squalane, since it was shown that squalane with a surfactant was known to be used on fruit as disclosed by Nordby et a, and to use an emulsifier for its known function would have been successful in keeping the squalane in suspension.  

				ARGUMENTS
Applicant's arguments filed 4-12-2022 have been fully considered but they are not persuasive.   Applicant argues that the reference to Nordby is to treating citric fruits and discloses experiments of such.  However,  Nordby is not limited to just treating citric fruits, but includes other fruits and vegetables (Title and lines 5-40).
Applicant argues that Wolford was to a different technical issue than Nordby, of treating fresh cut apples.  However, fresh cut apples also can contain the peel.  
Applicant argues that there would have been no expectation of success in using the composition of Nordby on the outside of pome fruits for controlling scald based on the contradictions and inconsistencies in the results shown in the art.  This is not seen because, Rowan et al. (applicants’ reference) , in particularly, did not use an emulsifying agent or surfactant with squalene as Nordby did,  so the results are not comparable (Table 1, col. 1, lines 1- to 40, page 4).  
Applicant argues that there is a critical difference in using squalene from animal or plant origin for controlling scald.  However, Nordby does control problems using cold storage, as disclosed by the data on citrus fruit, and disclosed  that it worked on other fruits and vegetables.  
Applicant argues that the squalene used by Rowan was obtained from the Aldrich Chemical company, Inc. which merged in 1975, etc. and was likely to be the same squalene used by the reference to Nordby et al.  However, Applicant does not actually state that the squalene used by Aldrich Chemical co. was animal based.  Since, Nordby discloses the use of squalene and its derivative and a surfactant, and actually does prevent scald, it is seen that it must have been plant based, since Applicant has shown that only vegetable squalene works, absent a showing to the contrary, and chemically speaking squalene and its derivatives are the same, so that at this time no patentable distinction is seen in using a plant based squalene.  Nothing is seen that even an animal based squalene could not have been purified, as there would be nothing to be gained from using a toxic chemical on fruits and vegetables.  
Applicant argues that there would have been no reason to use the squalene of plant origin for treating ceruminosis as disclosed by Naveh.   However, the reference does show that such a composition of squalene from olive oil was known.  Also,  an informational reference is to HerBliz discloses that squalene was found in olive oil in 1935 , and that over the years most companies had turned away from using shark derive squalene(History of Squalane).  
Therefore, it is seen that the references do show that it was known to use vegetable squalene, since in particularly the reference to Norsby et al. discloses that such would be used on fruits and vegetables as above, and that it was known that vegetable squalane was known, and preferable to be used so as not to endanger sharks.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 6-7-2022